   Case 2:20-cv-00660-MHT-CSC Document 32 Filed 03/16/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


DAVID WESLEY CAMPBELL,     )
                           )
     Plaintiff,            )
                           )                     CIVIL ACTION NO.
     v.                    )                       2:20cv660-MHT
                           )                            (WO)
JEFFERSON S. DUNN, et al., )
                           )
     Defendants.           )

                         OPINION AND ORDER

       Plaintiff, a state prisoner, filed a motion for

preliminary    injunction        seeking     an    order    that    prison

authorities    transfer     back      to   the    prisons    from    which

they    came   certain    inmates      who       were   transferred       to

Ventress Correctional Facility after testing positive

for COVID-19, reduce the inmate population at Ventress,

and follow the guidelines of the Centers for Disease

Control to stem the spread of the virus.                    This case is

before the court on the recommendation of the United

States    Magistrate     Judge     that    plaintiff’s       motion      for

preliminary     injunction       be    denied.          There      are    no

objections to the recommendation.                 Upon an independent
   Case 2:20-cv-00660-MHT-CSC Document 32 Filed 03/16/21 Page 2 of 2




and de novo review of the record, it is ORDERED as

follows:

    (1) The      recommendation        of    the     United      States

Magistrate Judge (Doc. 29) is adopted.

    (2) The motion for preliminary injunction (Doc. 10

at 11) is denied.

    It is further ORDERED that this case is referred

back to the magistrate judge for further proceedings.

    DONE, this the 16th day of March, 2021.


                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
